Citation Nr: 1336616	
Decision Date: 11/08/13    Archive Date: 11/22/13

DOCKET NO.  07-29 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) benefits.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran had active service from July 1966 to July 1968.  The appellant is the remarried widow of the Veteran.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina

The appellant appeared at a Central Office Hearing in May 2009.  A transcript of the hearing is of record.

In June 2009, the Board remanded this case.

There is no electronic claims file in this matter.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

At the May 2009 hearing the appellant asserted that she should at the very least be awarded DIC benefits for the period from the Veteran's death until her remarriage.  She claimed that the form she submitted immediately after her husband's death to obtain burial benefits acted as a claim for DIC benefits.  She asserts that consequently, she had a DIC claim pending prior to her remarriage.  The appellant submitted additional evidence at the hearing and indicated that she wanted RO review of the newly submitted evidence.

In June 2009, the Board remanded this case for additional development and for issuance of a supplemental statement of the case.  However, following receipt of additional evidence the RO did not readjudicate the claim and issue to the appellant a supplemental statement of the case.  Therefore, remand is necessary.  See 38 C.F.R. §§ 19.31, 19.37, 20.1304(c) (2013).

Accordingly, the case is REMANDED for the following action:

1.  Send the appellant a corrective VCAA notice letter under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) and in Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The letter should include (1) a statement of the conditions for which the Veteran was service connected at the time of his death; (2) the evidence and information required to substantiate a DIC claim based on a previously service-connected disability; and (3) the evidence and information required to substantiate a DIC claim based on a disorder not yet service connected. 

2.  Thereafter, readjudicate the issue on appeal taking into consideration the appellant's assertions that she in effect submitted a claim for DIC benefits prior to her remarriage.  If the benefit sought on appeal is not granted to the appellant's satisfaction, the appellant and her representative should be furnished a supplemental statement of the case and provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action, if otherwise in order.


By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Robert E. P. Jones
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


